DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Per conversation on 10/22/2020, applicant’s representative had emailed the annotated figures depicting features recited in the independent claims 2 and 8.  See the attachment to the Examiner-initiated interview summary for the annotated figures.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In this instant, the specification has failed to describe a single embodiment that encompasses all the limitations recited in the independent claims 2 and 8.  That is, as noted in the interview summary and the annotated figures, independent claims 2 
Claims 3-7 and 9-13 are also rejected under 35USC 112, first paragraph because of the technical deficiencies of claims 2 and 8.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 2 and 8, per the annotated figures submitted noted above, the recited limitation read on four different figures (i.e., figure 1c, figure 4A, figure 4B and figure 4C).  Thus, the metes and bounds cannot be readily determined renders the claim indefinite.
Claims 3-7 and 9-13 are also indefinite because of the technical deficiencies of claims 2 and 8.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 2-4, 7-10 and 13 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Chan et al. (USP 7,697,655).
Regarding claims 2 and 8, Chan et al.’s figure 20 shows a semiconductor device comprising first transistor (T1), a second transistor (T2), a third transistor (T5), a fourth transistor (T4), a fifth transistor (T11), a sixth transistor (T6’), a seventh transistor (T10), an eighth transistor (T3’), a ninth transistor (T9), a first line (CLK), a second line (Vo(n)), a third line (Vss), a fourth line (Vo(n-1)), a fifth line (CLKB), a sixth line (Vc1(n+2)) as called for in claims 2 and 8.
Regarding claims 3-4 and 9-10, Chan et al.’s figure 20 shows the first line is a first clock signal (CLK), and the fifth line is a second clock signal (CLKB).
Regarding claims 7 and 13, Chan et al.’s figure 20 is a shift register used in a liquid crystal display device.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 5-6 and 11-12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chan et al. (USP 7,697,655) in view of Umezaki et al. (US 2008/0079685).
Regarding claims 5 and 11, Chan et al.’s figure 20 shows a semiconductor device comprising all the aspects of the present invention as noted above except for each first to ninth transistor includes an oxide semiconductor including In, Ga, and Zn as called for in claims 5 and 11.
Umezaki et al. teaches that channel region of a transistor formed with oxide semiconductor can be fabricated at room temperature and having a low heat resistance, see paragraph {0032}; each transistor comprises a first insulating layer over and at least partly in contact with the channel region, and a second insulating layer over the first insulating layer, wherein the first insulating layer includes silicon and oxygen and wherein the second insulating layer includes silicon and nitrogen {paragraph 0423-0425; 0427-0428}.  Such formation of the transistors would reduce off current thus, minimizing erroneous operation (paragraphs 0019, 0037).  Therefore, it would have been obvious to person skilled in the art at the time the invention was made to have Chan et al.’s 
Regarding claims 6 and 12, since the first to ninth transistors are formed using oxide semiconductor as noted above, therefore, the off state current inherently is 1aA/µm.
Claims 2-4, 7-10 and 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Umezaki (US 2009/0310734) in view of Moon (US 2005/0008114).
Regarding claims 2 and 8, Umezaki’s figure 7 shows a semiconductor device comprising first transistor (512), a second transistor (513), a third transistor (509), a fourth transistor (507), a fifth transistor (506), a sixth transistor (508), a seventh transistor (514), a ninth transistor (511), a first line (503B), a second line (505), a third line (504A, 504B, 504C, 504D, 504E all connected to a 504 terminal, paragraph 0223), a fourth line (500), a fifth line (502A, 502B all connected to 502 terminal, paragraph 0220), a sixth line (501).
Umezaki’s figure 7 does not show an eighth transistor (i.e. transistor 122 in figure 4B of the present invention) coupled to receive signal from the sixth line as called for in claims 2 and 8.
Moon’s figure 1 shows a shift register including a sixth transistor (Q4) and an eighth transistor (Q3) coupled to receive the same input signal (IN2) in order to reset the output of the shift register during a non-outputting period to reduce noise at the output terminal.  Therefore, it would have been obvious to person skilled in the art at the time the invention was made to include Moon’s eighth transistor (Q3) in Umezaki’s circuit 
Regarding claims 3-4 and 9-10, Umezaki’s figure 8 shows first line is a first clock signal (602), and the fifth line is a second clock signal (603).
Regarding claims 7 and 13, Umezaki’s figure 7 is a shift register used in a liquid crystal display device.
Claims 5-6 and 11-12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Umezaki (US 2009/0310734) in view of Moon (US 2005/0008114) and further in view of Umezaki et al. (US 2008/0079685).
Regarding claims 5 and 11, the combination of Umezaki’s 734 and Moon references shows a shift register comprising all the aspects of the present invention except for except for each first to ninth transistor includes an oxide semiconductor including In, Ga, and Zn as called for in claims 5 and 11.
Umezaki’s685 teaches that channel region of a transistor formed with oxide semiconductor can be fabricated at room temperature and having a low heat resistance, see paragraph {0032}; each transistor comprises a first insulating layer over and at least partly in contact with the channel region, and a second insulating layer over the first insulating layer, wherein the first insulating layer includes silicon and oxygen and wherein the second insulating layer includes silicon and nitrogen {paragraph 0423-0425; 0427-0428}.  Such formation of the transistors would reduce off current thus, minimizing erroneous operation (paragraphs 0019, 0037).  Therefore, it would have been obvious to person skilled in the art at the time the invention was made to have Umezaki’s734’s 
Regarding claims 6 and 12, since the first to ninth transistors are formed using oxide semiconductor as noted above, therefore, the off state current inherently is 1aA/µm.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. In this regard, applicant’s cited prior art has been carefully considered.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN THIEU LAM whose telephone number is (571)272-1744.  The examiner can normally be reached on Monday-Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/TUAN T LAM/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        3/6/2021